            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 1 of 14




 1   STEPHEN KEPPER, ESQ.
     Louisiana Bar No. 34618
 2   INTELLECTUAL PROPERTY CONSULTING, LLC
     400 Poydras Street, Suite 1400
 3   New Orleans, LA 70130
     Telephone:     (504) 322-7166
 4   Facsimile:     (504) 322-7184
     Email: skepper@iplawconsulting.com
 5   Pro Hac Vice Applications to Be Submitted

 6
     JASON M. WILEY, ESQ.
 7   Nevada Bar No. 9274
     E. DANIEL KIDD, ESQ.
 8   Nevada Bar No. 10106
     WILEY PETERSEN
 9   1050 Indigo Drive, Suite 200-B
     Las Vegas, Nevada 89145
10   Telephone:    (702) 910-3329
     Facsimile:    (702) 553-3467
11   Email: jwiley@wileypetersenlaw.com
            dkidd@wileypetersenlaw.com
12
     Attorneys for Plaintiff
13
                                   UNITED STATED DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15
      ESCOBAR INC.,                                    Case No.:
16
                               Plaintiff
17                                                        COMPLAINT FOR DAMAGES AND
      v.                                                      INJUNCTIVE RELIEF
18
      DANIEL D. REITBERG,                                          JURY DEMAND
19
                               Defendant
20

21

22

23
                                                Page 1 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 2 of 14




 1          Plaintiff Escobar Inc., (“Escobar”) hereby brings this Complaint for Damages and Injunctive

 2   Relief against Defendant Daniel D. Reitberg (“Defendant” or “Reitberg”) and in support thereof avers

 3   as follows:

 4                                        NATURE OF ACTION

 5          1.       Escobar is a general holding company organized to monetize the intellectual

 6   property rights related to Pablo Escobar and his family. Among other things, Escobar utilizes a

 7   YouTube channel entitled “Escobar Inc. Official” (the “YouTube Channel”) to promote and sell

 8   various products to its followers and subscribers. While serving as the Chief Operating Officer

 9   (“COO”) of Escobar, Reitberg was a trusted fiduciary who had access to Escobar’s proprietary and

10   trade secret information, including bank accounts and the designated username and password

11   required to access, manage, and/or modify the content on the YouTube Channel. Towards the end

12   of his employment, and prior to abandoning his position, Reitberg, in bad faith, destroyed

13   proprietary financial banking information and deliberately hijacked Escobar’s YouTube Channel

14   by purposefully changing the designated password, and thus, preventing Escobar from accessing

15   its own YouTube Channel. Now, upon information and belief, Reitberg is using this information

16   as ransom and a means to extort significant sums of money from Escobar. As a result of Reitberg’s

17   conduct, Escobar asserts claims for: Violation of the Defend Trade Secrets Act; Violations of the

18   Computer Fraud and Abuse Act; Violation of the Nevada Uniform Trade Secrets Act; Breach of

19   Fiduciary Duty/Duty of Loyalty; Conversion; and Unjust Enrichment.

20                                            THE PARTIES

21          1.      Plaintiff Escobar is a corporation, organized and existing under the laws of the

22   Commonwealth of Puerto Rico with its principle place of business located at Metro Office Park 7

23   Calle 1 Suite 204 Guaynabo, Puerto Rico 00968.
                                                 Page 2 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 3 of 14




 1          2.      Defendant is a former officer of Escobar. Defendant is a citizen and domiciliary

 2   of the State of Nevada residing at 1504 French Merlot Court, Las Vegas, NV 89144-1128.

 3                                            JURISDICTION

 4          3.      Jurisdiction exists by virtue of diversity of citizenship, 28 U.S.C. §1332. The parties

 5   are of diverse citizenship and the amount in controversy exceeds Seventy-Five Thousand dollars

 6   ($75,000), exclusive of interest and costs.

 7          4.      Additionally, this Court has subject matter jurisdiction pursuant to 28 U.S.C.

 8   §1331. More specifically, this action arises under the Defend Trade Secrets Act of 2016, 18 U.S.C.

 9   §1836, and the Computer Fraud and Abuse Act, 18 U.S.C. §1030, and this Court has supplemental

10   jurisdiction over the remaining claims pursuant to 28 U.S.C. §1367.

11                                                  VENUE

12          5.      Venue in this district is proper pursuant to 28 U.S.C. §1391, because the Defendant

13   resides in this district, and because a substantial part of the events or omissions giving rise to the

14   claims asserted herein occurred in this district.

15                                       STATEMENT OF FACTS

16          6.      Escobar is a holding company that owns the intellectual property rights to the name

17   and likeness of Pablo Escobar. Since 2015, Escobar’s primary source of revenue has been licensing

18   the rights to the well-known “Pablo Escobar” name, including assisting and consulting in the

19   development of motion pictures and other visual media.

20          7.      In addition to licensing the rights to the Escobar name and providing consulting

21   services, Escobar began developing and selling its own merchandise using the “Escobar” name,

22   which over the past couple years, has been highly lucrative for the company.

23
                                                   Page 3 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 4 of 14




 1           8.      Reitberg was employed as the Chief Operating Officer (“COO”) for Escobar. In

 2   that position, Reitberg was primarily responsible for overseeing the operations of Escobar,

 3   including setting up and monitoring company bank accounts as well as performing an accounting

 4   of current sales.

 5           9.      In 2019, Reitberg setup the YouTube Channel for Escobar, Inc, including the

 6   designated username and password required for accessing the YouTube Channel in order to

 7   manage and/or modify its content. The YouTube Channel can be viewed using the following

 8   link: https://youtube.com/escobarincofficial.

 9           10.     The YouTube Channel serves as Escobar’s primary advertising platform, and in

10   the last couple years, has accumulated over 4,500,000 views by customers and potential

11   customers and has thousands of individual subscribers, who through their own accounts, share

12   the YouTube Channel’s content with millions of their followers.

13           11.     Since 2019, the YouTube Channel has enjoyed tremendous success, generating

14   over One Million dollars ($1,000,000) in sales for advertised products.

15           12.     On November 7, 2019, Reitberg’s employment with Escobar was terminated for

16   failing to provide proper oversight of operations and, in particular, failing to ensure outstanding

17   invoices and creditors were paid.

18           13.     A few months later, around March 10, 2020, Reitberg convinced Escobar to re-

19   hire him in his former capacity as COO. Reitberg, therefore, occupied an executive-level position

20   of particular trust and confidence within Escobar. At the time, Escobar had no reason to believe

21   that Reitberg had some hidden, underlying untoward purpose for seeking his former job.

22           14.     Reitberg subsequently set up corporate bank accounts which were created for the

23   purpose of collecting payments for Escobar merchandise.
                                                 Page 4 of 14
24

25

26
               Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 5 of 14




 1             15.   Only Reitberg and Escobar’s owner, Olof Gustafsson, knew the designated

 2   username and password to the YouTube Channel. Indeed, given the popularity and its reputation,

 3   Escobar not only took steps to limit the number of people who would have access to and control

 4   over the YouTube Channel, but also took reasonable steps to protect the required access

 5   information, including the necessary password.

 6             16.   Not long after being rehired, around March 19, 2020, Reitberg’s true intentions

 7   were made known after he abandoned his position without any notice to Escobar.

 8             17.   Escobar has since learned that Reitberg, while still having access to confidential

 9   and proprietary information belonging to Escobar, closed the corporate bank accounts and made

10   off with thousands of dollars in earned revenues belonging to Escobar. It is further believed that

11   Reitberg destroyed all evidence linking the money in the bank accounts to Escobar purchase

12   orders.

13             18.   Moreover, upon information and belief, before abandoning his position, Reitberg

14   deliberately, without authorization, and with the sole intention of depriving Escobar use of its

15   YouTube Channel, changed the protected password of the YouTube Channel, allowing him to

16   steal and take control of Escobar’s official YouTube Channel.

17             19.   Since Escobar learned of the Reitberg’s theft, Escobar has made numerous

18   attempts to contact Reitberg in order to get the password and take back control of the YouTube

19   Channel; however, those attempts have been met with unwarranted demands for money.

20             20.   Reitberg’s theft of the YouTube Channel as a means to extort money from Escobar

21   has forced this lawsuit.

22             21.   As of the filing of this lawsuit, Reitberg has refused to return the YouTube

23   Channel or money he has taken from Escobar.
                                                 Page 5 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 6 of 14




 1                                    FIRST CLAIM FOR RELIEF

 2                       (Violation of Defend Trade Secrets Act, 18 U.S.C. §1836)

 3           22.     Escobar incorporates the allegations set forth in the preceding paragraphs as if set

 4   forth in full herein.

 5           23.     Escobar’s passwords and access information to its YouTube Channel as well as the

 6   financial information related to consumers who purchased products through the YouTube Channel

 7   are trade secrets within the meaning of the Defend Trade Secrets Act, 18 U.S.C. §1836.

 8           24.     Escobar took adequate measures and maintained the foregoing information and

 9   technology as trade secrets, which secrecy was guarded and not readily available to others. Indeed,

10   these trade secrets were only known to Reitberg and Escobar’s chief executive officer, Olof

11   Gustaffson.

12           25.     Escobar is headquartered in Puerto Rico but regularly transacts business in other

13   states and around the world, including selling the products advertised on its YouTube Channel to

14   subscribers, followers, and consumers throughout the United States. Escobar’s trade secrets are

15   frequently used by Escobar in interstate commerce.

16           26.     Reitberg acquired Escobar’s trade secrets by improper means, including but not

17   limited to, stealing Escobar’s proprietary access codes to its YouTube Channel, and refusing to

18   turn over financial bank account information related to company sales and consumers.

19           27.     Reitberg’s acts of misappropriation were willful and malicious.

20           28.     As a direct and proximate result of Reitberg’s acts of misappropriation, Escobar

21   has suffered and will suffer irreparable harm and damages.

22

23
                                                  Page 6 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 7 of 14




 1           29.      Under the Defend Trade Secrets Act, Escobar is entitled to and requests preliminary

 2   and permanent injunctive relief against Reitberg to prohibit his actual and/or threatened

 3   misappropriation of Escobar’s trade secrets.

 4           30.      Under the Defend Trade Secrets Act, Escobar is entitled to and requests an award

 5   of damages in its favor for actual loss caused by the misappropriation, damages for all unjust

 6   enrichment caused by the misappropriation that is not addressed in computing damages for actual

 7   loss, and/or damages measured by imposition of liability for a reasonable royalty for the

 8   unauthorized disclosure or use of Escobar’s trade secrets.

 9           31.      Under the Defend Trade Secrets Act, as a result of Defendant’s willful and

10   malicious misappropriation, Escobar is entitled to and requests exemplary damages in an amount

11   not more than two times Escobar’s actual damages, plus reasonable attorneys’ fees.

12                                    SECOND CLAIM FOR RELIEF

13                 (Violation of Nevada Uniform Trade Secrets Act, NRS 600A et. et seq.)

14           32.      Escobar incorporates the allegations set forth in the preceding paragraphs as if set

15   forth in full herein.

16           33.      Escobar’s passwords and access credentials to its YouTube Channel, as well as the

17   financial banking information relating to consumer purchase orders, are trade secrets within the

18   meaning of Nevada Uniform Trade Secrets Act, NRS 600A et seq.

19           34.      Escobar took adequate measures and maintained the foregoing information and

20   technology as trade secrets, which secrecy was guarded and not readily available to others. Indeed,

21   these trade secrets were only known to Reitberg and Escobar’s chief executive officer, Olof

22   Gustaffson.

23
                                                   Page 7 of 14
24

25

26
            Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 8 of 14




 1           35.        Reitberg misappropriated Escobar’s trade secrets when he stole Escobar’s

 2   proprietary access codes to its YouTube Channel with the sole intention of depriving Escobar use

 3   of its property.

 4           36.        Reitberg misappropriated Escobar’s trade secrets when, after abandoning his duties

 5   at COO, he closed corporate bank accounts and refused to turn over financial information related

 6   to company sales and consumers.

 7           37.        Reitberg’s acts of misappropriation were willful and malicious.

 8           38.        As a direct and proximate result of Reitberg’s acts of misappropriation, Escobar

 9   has suffered and will suffer irreparable harm and damages.

10           39.        Under the Nevada Uniform Trade Secrets Act, Escobar is entitled to and requests

11   preliminary and permanent injunctive relief against Reitberg to prohibit his actual and/or

12   threatened misappropriation of Escobar’s trade secrets.

13           40.        Under the Nevada Uniform Trade Secrets Act, Escobar is entitled to and requests

14   an award of damages in its favor for actual loss caused by the misappropriation, damages for all

15   unjust enrichment caused by the misappropriation that is not addressed in computing damages for

16   actual loss, and/or damages measured by imposition of liability for a reasonable royalty for the

17   unauthorized disclosure or use of Escobar’s trade secrets.

18           41.        Under the Nevada Uniform Trade Secrets Act, as a result of Defendant’s willful

19   and malicious misappropriation, Escobar is entitled to and requests exemplary damages in an

20   amount not more than two times Escobar’s actual damages, plus reasonable attorneys’ fees.

21                                       THIRD CLAIM FOR RELIEF

22                      (Violation of Computer Fraud and Abuse Act, 18 U.S.C. §1030)

23           42.        Escobar incorporates the allegations set forth in the preceding paragraphs as
                                                    Page 8 of 14
24

25

26
             Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 9 of 14




 1   if set forth in full herein.

 2           43.      In his capacity as COO for Escobar, Reitberg owed a fiduciary duty to Escobar not

 3   to use or disclose Escobar’s confidential or trade secret information except in the course of

 4   performing his duties for, and for the benefit of, Escobar.

 5           44.      In reliance on and in consideration of his fiduciary obligations to Escobar, Escobar

 6   gave Reitberg access to its computer systems, financial systems, including access to Escobar’s

 7   YouTube Channel and financial banking accounts.

 8           45.      Through the conduct described above, Reitberg knowingly and with the intent to

 9   defraud Escobar, and in violation of his fiduciary duties to Escobar, improperly accessed Escobar’s

10   proprietary and confidential electronic data that is stored on its secure and protected computer

11   system. Among other things, Reitberg hijacked Escobar’s YouTube Channel and deleted

12   proprietary financial data regarding past sales before abandoning his employment.

13           46.      Through the conduct described above, Reitberg acted without authorized access

14   and/or he exceeded his authorized access to Escobar’s computers.

15           47.      Escobar has incurred and/or will incur expenses in excess of $5,000 over a one-

16   year period in investigating the wrongful acts committed by Reitberg, assessing the resulting

17   damages, and restoring or attempting to restore its computer systems and the data stored thereon

18   to their condition prior to Reitberg’ wrongful acts.

19           48.      Escobar has suffered damage and loss by reason of these violations, including but

20   not limited to, harm to Escobar’s data, programs, and computer systems and other losses and

21   damage in an amount to be proved at trial, but, in any event, in an amount exceeding $5,000

22   aggregated over a one-year period.

23
                                                   Page 9 of 14
24

25

26
           Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 10 of 14




 1           49.     Under the Computer Fraud and Abuse Act, Escobar is entitled to and requests an

 2   award of compensatory damages and injunctive and other equitable relief.

 3                                    FOURTH CLAIM FOR RELIEF

 4                           (Breach of Fiduciary Duties of Loyalty and Due Care)

 5           50.     Escobar incorporates the allegations set forth in the preceding paragraphs as if set

 6   forth in full herein.

 7           51.     As an employee and senior executive of Escobar, and someone in whom Escobar

 8   reposed special trust and confidence, Reitberg owed Escobar a fiduciary duty, including duties of

 9   loyalty and due care.

10           52.     Reitberg’s duties of loyalty and due care to Escobar included, without limitation,

11   duties: not to act in opposition to Escobar’s interests; not to use his position with Escobar for

12   personal gain at the expense of Escobar; not to use, disclose, or misappropriate Escobar’s property

13   and information, including but not limited to the company’s trade secrets, for his own purpose or

14   for the purpose of any third party; and not to damage or attempt to damage Escobar’s computer

15   systems.

16           53.      Reitberg’s fiduciary duty not to use or disclose Escobar’s confidential or trade

17   secret information for his own benefit or the benefit of a third party continued after the conclusion

18   of his employment with Escobar.

19           54.     By virtue of the conduct alleged herein, Reitberg breached his fiduciary duties to

20   Escobar.

21           55.     Escobar has suffered damages as a direct and proximate result of Reitberg’s

22   breaches of fiduciary duty.

23
                                                 Page 10 of 14
24

25

26
           Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 11 of 14




 1                                    FIFTH CLAIM FOR RELIEF

 2                                              (Conversion)

 3           56.     Escobar incorporates the allegations set forth in the preceding paragraphs as if set

 4   forth in full herein.

 5           57.     The YouTube Channel’s designated username and password is the only way to

 6   access and control the content displayed on the YouTube Channel, which constitutes valuable

 7   property belonging to Escobar.

 8           58.     As alleged herein, Reitberg, in an unauthorized manner, accessed and then

 9   subsequently changed the username and password to the YouTube Channel.

10           59.     As alleged herein, Reitberg is now in wrongful possession of the YouTube Channel.

11           60.     As alleged herein, Reitberg took and exercised control over the YouTube Channel

12   without authorization, and upon information and belief, is now using or is planning to use the

13   YouTube Channel in a manner that is inconsistent with Escobar’s use and enjoyment of the

14   property.

15           61.     As alleged herein, Reitberg has been wrongfully exercising dominion and control

16   over the YouTube Channel.

17           62.     As alleged herein, Reitberg has used and converted the YouTube Channel for his

18   own benefit.

19           63.     Escobar has demanded that Reitberg return the YouTube Channel, but Reitberg has

20   refused to do so.

21           64.     Escobar has suffered damages as a direct and proximate result of Reitberg’s

22   conversion of the YouTube Channel.

23
                                                 Page 11 of 14
24

25

26
           Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 12 of 14




 1           65.     The corporate bank accounts set up and controlled by Reitberg, in his capacity as

 2   COO, were the sole bank accounts used to deposit payments from purchase orders of Escobar

 3   merchandise (“Escobar Revenue”).

 4           66.     As alleged herein, Reitberg, in an unauthorized manner, terminated those corporate

 5   bank accounts and is now in wrongful possession of the Escobar Revenue contained in those

 6   accounts.

 7           67.     As alleged herein, Reitberg took and exercised control over the corporate bank

 8   accounts without authorization, and upon information and belief, is now using or is planning to

 9   liquidate the bank accounts and use the Escobar Revenue from those accounts in a manner that is

10   inconsistent with Escobar’s use and enjoyment of the property.

11           68.     As alleged herein, Reitberg has been wrongfully exercising dominion and control

12   over the corporate bank accounts.

13           69.     As alleged herein, Reitberg has converted or is planning to convert the corporate

14   bank accounts, including the Escobar Revenue for his own benefit.

15           70.     Escobar has demanded that Reitberg return the Escobar Revenue, but Reitberg has

16   refused to do so.

17           71.     Escobar has suffered damages as a direct and proximate result of Reitberg’s

18   conversion of the corporate bank accounts containing the Escobar Revenue.

19                                    SIXTH CLAIM FOR RELIEF

20                                          (Unjust Enrichment)

21           72.     Escobar incorporates the allegations set forth in the preceding paragraphs as if set

22   forth in full herein.

23
                                                 Page 12 of 14
24

25

26
              Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 13 of 14




 1            73.    By virtue of his conduct alleged herein, Reitberg has been enriched by his unlawful

 2   acquisition and/or use of Escobar’s YouTube Channel, earned revenues, and financial banking

 3   information.

 4            74.    As a consequence of Reitberg’s unlawful acquisition and/or use of Escobar’s

 5   YouTube Channel, earned revenues, and financial banking information, Escobar has suffered an

 6   impoverishment.

 7            75.    Reitberg’s enrichment and Escobar’s impoverishment were without justification or

 8   cause.

 9            76.    In the event Escobar is found to have no other remedy at law, then Reitberg is bound

10   to compensate Escobar in an amount equal to Reitberg’s enrichment or Escobar’s impoverishment,

11   whichever is less.

12

13   WHEREFORE, Plaintiff Escobar, Inc. respectfully requests that this Court:

14            1. Enter judgment in its favor and against Defendant Daniel D. Reitberg, and order

15            Defendant to pay damages to Plaintiff, in an amount to be proved at trial, plus interest,

16            costs, exemplary damages, and attorneys’ fees as allowed by law;

17            2. Enter a temporary restraining order and preliminary and permanent injunction

18            ordering that Defendant:

19                   (a) be restrained and enjoined from, directly or indirectly, disclosing or making any

20                   use of any trade secrets, confidential information, knowledge, data or other

21                   information of Escobar;

22                   (b) must return to Escobar, within 48 hours, any confidential information or trade

23                   secrets that are in Defendant’s possession, custody, or control, including but not
                                                 Page 13 of 14
24

25

26
     Case 2:20-cv-00741-RFB-EJY Document 1 Filed 04/24/20 Page 14 of 14




 1          limited to the access codes to the YouTube Channel and any and all company

 2          financial information;

 3   3. Grant Plaintiff such other and further relief as the Court deems just and proper.

 4                       PLAINTIFF DEMANDS A TRIAL BY JURY.

 5

 6   DATED this 24th day of April, 2020.

 7                                         Respectfully submitted,

 8                                         /s/ Stephen Kepper
                                           STEPHEN KEPPER, ESQ. (LA Bar No. 34618)
 9                                         INTELLECTUAL PROPERTY CONSULTING, LLC
                                           400 Poydras Street, Suite 1400
10                                         New Orleans, LA 70130
                                           Telephone:     (504) 322-7166
11                                         Facsimile:     (504) 322-7184
                                           Pro Hac Vice Applications to Be Submitted
12
                                           AND
13
                                           /s/ Jason Wiley
14                                         JASON M. WILEY, ESQ. (Nevada Bar 9274)
                                           E. DANIEL KIDD, ESQ. (Nevada Bar 10106)
15                                         WILEY PETERSEN
                                           1050 Indigo Drive, Suite 200-B
16                                         Las Vegas, Nevada 89145
                                           Telephone:      (702) 910-3329
17                                         Facsimile:      (702) 553-3467

18                                         Attorneys for Plaintiff

19

20

21

22

23
                                         Page 14 of 14
24

25

26
